internal_revenue_service number release date index number ------------------------- ------------------------- -------------------------- ----------------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc intl plr-136047-05 date december taxpayer dc1 legend legend ---------------------------------------------------------------------------------------------- ----------------------- ---------------------------------------------------------------------------------------------- ----------------------- ---------------- ------------------------- --------------------- ------------------ ---------------- ------------- dc2 date a date b date c individual a individual b dear ------------------ this replies to your representative’s letter dated date c in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the notice required by sec_1_897-2 the notice with the internal_revenue_service irs that was to have been sent no later than days after date a the information submitted is substantially as set forth below taxpayer is a domestic_corporation a number of foreign persons held an interest in taxpayer prior to a merger transaction on date a dc1 and dc2 are domestic corporations and dc2 is wholly owned by dc1 on date a dc2 merged with and into taxpayer with taxpayer surviving as part of the merger taxpayer redeemed all of its outstanding shares for cash obtained from dc2 in the merger the cash had been contributed to dc2 by dc1 immediately following the merger dc1 owned all of the stock of taxpayer plr-136047-05 the merger agreement provided as a condition to closing the transaction that taxpayer deliver to dc1 a duly executed certificate stating that an interest in taxpayer was not a united_states_real_property_interest within the meaning of sec_897 as described in sec_1_897-2 and sec_1_1445-2 firpta certificate together with the notice to be filed pursuant to sec_1_897-2 on the date of the merger taxpayer delivered a properly executed firpta certificate attesting that its stock was not a united_states_real_property_interest at the same time taxpayer also provided the notice that is required to be filed with the irs under sec_1_897-2 whenever a domestic_corporation certifies that it is not a u s real_property corporation under sec_897 as provided in sec_1_897-2 the notice must have been mailed to the irs within days after the firpta certificate had been delivered to dc1 here because the firpta certificate was delivered to dc1 on date a the notice would have had to be mailed to the irs by date b following the merger neither taxpayer nor dc1 mailed the notice to the irs as required individual a was an officer of taxpayer at the time of the merger individual a in an affidavit acknowledges that she was aware that the notice had to be mailed to the irs within days of delivering the firpta certificate to dc1 however individual a believed that dc1 would file the notice with the irs individual b was an officer of dc1 at the time of the merger individual b in an affidavit acknowledges that he was aware that the notice had to be filed with the irs but believed that taxpayer would file the notice consequently the notice was not filed and taxpayer did not comply with the requirements of sec_1_897-2 taxpayer discovered the failure_to_file the notice less than two months after the deadline for filing the notice with the irs and promptly took steps to cure the failure including the submission of this letter_ruling request sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in plr-136047-05 sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the notice falls within the definition of a regulatory election therefore the commissioner has discretionary authority under sec_301 c to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this letter_ruling to file the notice with the irs as required by sec_1_897-2 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the notice sec_301_9100-1 failure to mail the notice including a copy of the firpta certificate dc1 obtained from taxpayer under treas reg '1 g i a to the irs within the time period set forth in sec_1_897-2 will cause the statement provided pursuant to treas reg '1 h i to become an invalid statement sec_1 h v this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with copies of the firpta certificate and the notice mailed to the irs no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-136047-05 pursuant to a power_of_attorney on file in this office a copy of this letter is being furnished to your authorized representative sincerely associate chief_counsel international by s thomas d beem thomas d beem senior technical reviewer office of the associate chief_counsel international enclosure copy for purposes cc
